Citation Nr: 0924808	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 to July 1971, 
and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for sleep apnea and 
PTSD.  

In October 2008, the RO granted service connection for PTSD, 
and assigned a 30 percent disability rating, effective May 
2003.  Although service connection for PTSD has been 
established and that issue is no longer on appeal, the issue 
of entitlement to service connection for sleep apnea, claimed 
as secondary to service-connected PTSD, remains on appeal.  


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issue of 
entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to service connection for 
sleep apnea, claimed as secondary to service-connected PTSD, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R.§§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).

The Veteran filed a substantive appeal (VA Form 9) in 
November 2005 with respect to two issues, including 
entitlement to service connection for PTSD and service 
connection for sleep apnea, claimed as secondary to PTSD.  In 
October 2008, the RO granted entitlement to service 
connection for PTSD, effective from May 2003, and thus, that 
issue is no longer on appeal.  However, the issue of 
entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected PTSD, remained in appellate 
status and, after appropriate evidentiary development had 
been completed, the issue was certified to the Board for 
appellate consideration.

In June 2009, the Veteran submitted a statement to the Board, 
on VA Form 21-4138, indicating that he has received a 
thorough briefing of his case and wants to withdraw his 
appeal.  The Board considers the Veteran's June 2009 written 
statement as an appropriate withdrawal of the issue on 
appeal.  See 38 C.F.R. § 20.204(c).  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected PTSD, there remain no 
allegations of error of fact or law for appellate 
consideration on this issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to entitlement to 
service connection for sleep apnea, claimed as secondary to 
service-connected PTSD, and this issue is dismissed without 
prejudice.  




ORDER

The appeal as to the issue of entitlement to service 
connection for sleep apnea, claimed as secondary to service-
connected PTSD, is dismissed.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


